       Case 4:82-cv-00866-DPM Document 5688 Filed 08/21/20 Page 1 of 5



                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

 LITTLE ROCK SCHOOL DISTRICT,                                      PLAINTIFFS
 et al.

 v.                         No. 4:82-cv-866-DPM

 NORTH LITTLE ROCK SCHOOL DISTRICT,                             DEFENDANTS
 et al.

 LORENE JOSHUA, et al.                                         INTERVENORS

                               MOTION IN LIMINE

      Jacksonville/North Pulaski School District (JNPSD), through its attorney

Scott P. Richardson, states as follows for its Motion In Limine:

      1.     From its creation in November of 2014, through its final detachment on

June 30, 2016, to today, JNPSD has complied in good faith with the requirements of

Plan 2000.

      2.     Testimony of Rep. Joy Springer: The Joshua Intervenors may call

Rep. Joy Springer to testify regarding JNPSD’s compliance with the staffing,

academics, discipline, and monitoring components of Plan 2000. Counsel for the

Joshua Intervenors has stipulated that Rep. Springer is not an expert witness. Thus,

she cannot offer opinions under Rule 702. She is a fact witness and may only testify

to matters of which she has personal knowledge. Fed. R. Evid. 602. Any opinions that

she may offer must pass the tripartite test of Rule 701. Fed. R. Evid. 701. That is, any

opinions she offers must (1) be based on her own perceptions; (2) be helpful to

understanding her testimony or determining a fact in issue; and (c) cannot be based

on “technical or other specialized knowledge.” Id. She cannot testify to hearsay or


                                           1
       Case 4:82-cv-00866-DPM Document 5688 Filed 08/21/20 Page 2 of 5



otherwise rely on the personal knowledge or impressions of other (i.e. other

“monitors” employed by the Joshua Intervenors). JNPSD requests that the same

ruling as the Court issued on February 2, 2018 (DE # 5369) and July 6, 2020, (DE #

5654) govern any testimony offered through Rep. Springer.

      3.     Attorneys appearing by telephone: JNPSD agrees with the Court’s

description that Mr. Pressman’s participation “by telephone has been challenging at

best; full remote participation by telephone or video in a trial is unworkable.” Order

DE # 5654, p. 2-3. During the recent trial with PCSSD, Mr. Pressman’s remote

participation raised substantial difficulties. The Intervenors appeared to have at

least three local attorneys who ably presented the case. JNPSD respectfully suggests

that local counsel should be able to present the case without the complexities caused

by the remote participation. If the Court is inclined to allow Mr. Pressman to appear

by telephone again, the limits imposed for the July 2020 PCSSD trial should remain

in place. DE # 5654 p. 3.

      4.     Evidence of Arrests on Campus: JNPSD anticipates that the

Intervenors may attempt to elicit testimony or present evidence regarding arrests of

students from JNPSD or the so-called “school to prison pipeline.” While JNPSD

respects the point being made, it has nothing to do with this case. There has never

been a finding of any constitutional violation in the area of student discipline in

PCSSD or JNPSD. The portion of this case covering student discipline deals solely

with the manner in which JNPSD manages school discipline of students. Involvement

of law enforcement authorities in the commission of crime by students is not at issue.




                                          2
       Case 4:82-cv-00866-DPM Document 5688 Filed 08/21/20 Page 3 of 5



Raising such issues at this late date risks interjecting a complex matter over which

JNPSD has limited if any control. For example, citizens, including public employees,

generally have a First Amendment right to report suspected crime to law

enforcement. See Borough of Duryea v. Guarnieri, 564 U.S. 379 (2011)(discussing

public employee rights to speech and to “petition the Government for a redress of

grievances”); California Motor Transp. Co. v. Trucking Unlimited, 404 U.S. 508

(1972)(holding right to petition extends to all departments of government); Gable v.

Lewis, 201 F.3d 769 (6th Cir. 2000)(applying right to petition to complaints made to

police department). Any decision over this issue would have to parse out what

complaints were made from the citizenry of JNPSD and what complaints were made

from JNPSD or its employees on behalf of the District. That question alone would

divert substantial trial time and resources on an issue that appears nowhere in Plan

2000. Accordingly, JNPSD request that the Court prohibit the introduction of

testimony, evidence, or argument on criminal activity, arrests, or other interactions

of JNPSD students with the criminal justice system.

      5.     Implicit bias: It is without question that this case is (or should be)

based on a violation of the Fourteenth Amendment’s equal protection clause. That

clause forbids intentional discrimination in education; here, de jure segregation. No

level of negligent discrimination is at issue. During the recent trial with PCSSD, an

issue of “implicit bias” came up. The term “implicit bias” generally describes a bias

that arises from a person’s unconscious mind that guides their decision-making while

the actor remains unaware of its influence. Gregory Mitchell & Philip E. Tetlock,




                                         3
       Case 4:82-cv-00866-DPM Document 5688 Filed 08/21/20 Page 4 of 5



Antidiscrimination Law and the Perils of Mindreading, 67 Ohio St. Law J. 1023,

1034-35 (2006). Generally, allegations of implicit bias require expert analysis and

testimony to ferret out and demonstrate some level of causality. Frank Harty & Haley

Hermanson, Implicit Bias Evidence: A Compendium of Cases and Admissibility

Model, 68 Drake Law Rev. 1 (2020). Courts are split on the efficacy and (more

importantly) the admissibility of such evidence. See Jackson v. Scripps Media, Inc.,

2019 WL 6619859, 104 Empl. Prac. Dec. P. 46,428, Case no. 18-00440-CV-W-ODS,

(W.D. Mo. Order dated Dec. 5, 2019). Allegations of “stereotyped thinking” (i.e.

implicit bias) must be supported by real evidence that demonstrates its connection to

allegedly discriminatory policies or actions by the defendant. Wal-Mart Stores, Inc. v.

Dukes, 564 U.S. 338, 353-355 (2011). No such evidence was presented in the PCSSD

case and JNPSD anticipates no such evidence being presented in its case. The

Intervenors have not identified any potential witness with the qualifications to testify

regarding implicit bias and its alleged effects in JNPSD and therefore should not be

allowed to elicit testimony about this matter.

      6.     The Joshua Intervenors identified in discovery only district personnel

as potential witnesses in this matter. Accordingly, they should not be allowed to

tender any other witnesses or documents not identified or disclosed in discovery.

      7.     JNPSD expects to have either Superintendent Bryan Duffie or Assistant

Superintendent Tiffany Bone in attendance at trial each day. Given their

responsibilities in managing the school district during the pandemic they will need

access to their cell phones at least on breaks. JNPSD requests that they be allowed




                                           4
       Case 4:82-cv-00866-DPM Document 5688 Filed 08/21/20 Page 5 of 5



to bring their phones to the courtroom so that they can attend to district business as

needed during breaks and if any emergency arises.

      WHEREFORE, JNPSD respectfully requests that this motion be granted and

for all other relief to which JNPSD is entitled.

                                        Respectfully Submitted,


                                 By:    Scott P. Richardson (2001208)
                                        McDaniel, Wolff, & Benca, PLLC
                                        1307 West 4th St.
                                        Little Rock, AR 72201
                                        501.954.8000
                                        866.419.1601 fax
                                        scott@mwbfirm.com

                                        Attorney for Jacksonville/North Pulaski
                                        School District




                                           5
